Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Xavier Pillai on 4/12/2021.

Claims 16-17, 20-21, 23-25 and 29-30 have been amended as follows: 
16.	(Currently Amended) A moulding consisting of a moulding compound comprising an amorphous or microcrystalline copolyamide (A) containing at least the following monomers:
(a)	at least one cycloaliphatic diamine;
(b)	1.7 to 4.0 mol % of at least one dimeric fatty acid; and
(c)	12 to 48.3 mol% of aromatic dicarboxylic acids selected from the group consisting of isophthalic acid, terephthalic acid and naphthalenedicarboxylic acid, wherein the proportion of the isophthalic acid based on the sum total of all the monomers in the copolyamide (A) is 7 to 44 mol%, and
(d)	[[0]] 5 to 25.5 mol% of at least one aliphatic dicarboxylic acid;
where the molar proportion of isophthalic acid is at least equal to the molar proportion of terephthalic acid, and where the monomers (b), (c) and 
-3; 
wherein the moulding is produced via injection moulding.
17.	(Currently Amended) The moulding according to claim 16, wherein the amorphous or microcrystalline copolyamide (A) contains at least the following monomers with the following molar proportions:
40 to 50 mol% of cycloaliphatic diamine (a); [[and]]
1.7 to 4.0 mol% of dimeric fatty acid (b); [[and]]
14 to 44 mol% of aromatic dicarboxylic acid (c); and 
5 to 25.5 mol% of aliphatic dicarboxylic acid (d);
where the proportions of all the monomers present in the copolyamide (A) add up to 100 mol%.
20.	(Currently Amended) The moulding according to claim 16, wherein the amorphous or microcrystalline copolyamide (A) contains at least the following monomers:
(a)	at least one cycloaliphatic diamine component selected from the group consisting of bis(4-amino-3-methylcyclohexyl)methane, bis(4-aminocyclohexyl)methane, bis(4-amino-3-ethylcyclohexyl)methane, bis(4-amino-3,5-dimethylcyclohexyl)methane, norbornane-2,6-diamine or 2,6-bis(aminomethyl)norbornane, 1,3-diaminocyclohexane, 1,4-diaminocyclohexane, isophoronediamine, 1,3-bis(aminomethyl)cyclohexane, 1,4-bis(aminomethyl)cyclohexane, 2,2-(4,4'-diaminodicyclohexyl)propane, and mixtures thereof; 
(b)	at least one dimeric fatty acid selected from the group consisting of dimeric fatty acids having 36 or 44 carbon atoms and mixtures thereof; [[and]]

(d)	at least one aliphatic dicarboxylic acid selected from the group consisting of hexane-1,6-dioic acid, nonane-1,9-dioic acid, decane-1,10-dioic acid, undecane-1,11-dioic acid, dodecane-1,12-dioic acid, tridecane-1,13-dioic acid, tetradecane-1,14-dioic acid, octadecane-1,18-dioic acid, cyclohexane-1,3-dicarboxylic acid, cyclohexane-1,4-dicarboxylic acid, and mixtures thereof.
21.	(Currently Amended) The moulding according to claim 16, wherein the amorphous or microcrystalline copolyamide (A) contains at least the following monomers:
(a)	at least one cycloaliphatic diamine component selected from the group consisting of bis((4-amino-3-methylcyclohexyl)methane, bis((4-aminocyclohexyl)methane, bis((4-amino-3,5-dimethylcyclohexyl)methane and mixtures thereof; [[and]]
(b)	at least one dimeric fatty acid having 36 carbon atoms; [[and]]
(c)	isophthalic acid and terephthalic acid; and 
(d)	at least one aliphatic dicarboxylic acid selected from the group consisting of dodecane-1,12-dioic acid, tetradecane-1,14-dioic acid, octadecane-1,18-dioic acid, and mixtures thereof.
23.	(Currently Amended)  The moulding according to claim 16, wherein the amorphous or microcrystalline copolyamide (A) is selected from the group consisting of TMDCI/TMDC12/TMDC36, TMDCI/TMDC14/TMDC36, TMDCI/TMDC9/TMDC36, TMDCI/TMDCCHD/TMDC36, TMDCI/TMDC11/TMDC36, TMDCI/TMDC13/TMDC36, TMDCI/TMDC18/TMDC36, 
where TMDC is optionally wholly or partly replaced by MACM, and/or where the dimeric fatty acid having 36 carbon atoms is optionally wholly or partly replaced by a dimeric fatty acid having 44 carbon atoms.
24.	(Currently Amended) The moulding according to claim 16, wherein the amorphous or microcrystalline copolyamide (A) is selected from the group consisting of TMDCI/TMDC12/TMDC36, TMDCI/TMDC14/TMDC36, TMDCI/TMDC18/TMDC36, 
where TMDC is optionally wholly or partly replaced by MACM, and/or where the dimeric fatty acid having 36 carbon is optionally wholly or partly replaced by a dimeric fatty acid having 44 carbon atoms.
25.	(Currently Amended) The moulding according to claim 16, wherein the amorphous or microcrystalline copolyamide [[(A]] (A) is selected from the group consisting of TMDCI/TMDC12/TMDC36, TMDCI/TMDC14/TMDC36, 
29.	(Currently Amended) A moulding consisting of a moulding compound comprising an amorphous or microcrystalline copolyamide (A) containing at least the following monomers:
(e)	at least one cycloaliphatic diamine;
(f)	1.7 to 4.0 mol% of at least one dimeric fatty acid; [[and]]
(g)	12 to 48.3 mol% of aromatic dicarboxylic acids selected from the group consisting of isophthalic acid, terephthalic acid, and naphthalenedicarboxylic acid, wherein the proportion of isophthalic acid based on the sum total of all the monomers in the copolyamide (A) is 7 to 44 mol%, and
(h)	[[0]] 5 to 25.5 mol% of at least one aliphatic dicarboxylic acid;
where the molar proportion of isophthalic acid is at least equal to the molar proportion of terephthalic acid, and
where the monomers (b), (c) and 
wherein the amorphous or microcrystalline copolyamide (A) has 
a relative viscosity in the range from 1.50 to 2.15, measured on a solution of 0.5 g of polyamide in 100 ml of m-cresol at 20°C,  
a glass transition temperature of at least 190°C; and
a dielectric loss factor of not more than 8.3 x 10-3,
wherein the moulding is selected from the group consisting of dishware, dishes, pots, cups, beakers, plates, lids, sauce boats, flasks, covering trays, undertrays and serving trays.
30.	(Currently Amended) A moulding consisting of a moulding compound comprising an amorphous or microcrystalline copolyamide (A) containing at least the following monomers:
(i)	at least one cycloaliphatic diamine;
(j)	1.7 to 4.0 mol% of at least one dimeric fatty acid; [[and]]
(k)	12 to 48.3 mol% of aromatic dicarboxylic acids selected from the group consisting of isophthalic acid, terephthalic acid and naphthalenedicarboxylic acid, wherein the proportion of isophthalic acid based on the sum total of all the monomers in the copolyamide (A) is 7 to 44 mol%, and
(l)	[[0]] 5 to 25.5 mol% of at least one aliphatic dicarboxylic acid;
where the molar proportion of isophthalic acid is at least equal to the molar proportion of terephthalic acid, and where the monomers (b), (c) and 
wherein the amorphous or microcrystalline copolyamide (A) has a relative viscosity in the range from 1.50 to 2.15, measured on a solution of 0.5 g of polyamide in 100 ml of m-cresol at 20°C,  
a glass transition temperature of at least 190°C; and a dielectric loss factor of not more than 8.3 x 10-3, wherein the moulding is produced via injection moulding and is selected from the group consisting of dishware, dishes, pots, cups, beakers, plates, lids, sauce boats, flasks, covering trays, undertrays and serving trays.


					Reasons for Allowance

2.	The following is an examiner’s statement of reasons for allowance: 
Amendment to claims 16-17, 20-21, 23-25 and 29-30 and Applicant’s arguments are sufficient to overcome rejection under 35 USC 103 under Hoppe et al (US 20150368398).

Examiner agrees with Applicant’s argument that Hoppe explicitly teaches that the composition is not produced by injection molding technique. 

The newly performed search does not reveal any references does not reveal any references covering the subject matter of independent claim 16.

The closest prior art found is represented by Pfleghar et al (US 20140179866) and Thullen et al (US 5177178).

Pfleghar teaches a polyamide composition obtained by injection moulding (see 0040), comprising the following formula: MACMI/MACM36 (see 0066), where:
 MACM is cycloaliphatic diamine bis-(4-amino-3-methyl-cyclohexyl)-methane; 
I is isophthalic acid residue;
36 is C36-dimer fatty acid (meeting the corresponding limitations of claims 20 and 21). 

Pfleghar discloses a Glass Transition temperature of the polymer above is within the range of 150-200C (see claim 17) and relative viscosity, measured in m-cresol (0.5% by weight, 20°C) is in the range from 1.5 to 2.4 (see 0059).
The polyamide have light transmission (LT) of at least 85 (see 0060), meeting the corresponding limitations of claim 19.

However, the reference is silent regarding relative amount of MACM and dimeric fatty acid and aliphatic dicarboxylic acid in the polyamide above. 

Thullen teaches an amorphous copolyamide comprises
a) 50 mol % of at least one cycloaliphatic diamine
b) from 5 to 12 mol % of a dimerized fatty acid, and
c) from 38 to 45 mol % of an aromatic dicarboxylic acid, wherein the molar amounts total 100% (see 2:60).
Thullen discloses the copolyamides producing preferably by injection molding resulting in the shaped articles,  which exhibit high glass transition temperatures (see 4:45).
Thullen teaches that the use of isophthalic acid as the main component of the aromatic acid is most desirable (see 3:40). 
However, the reference fails to teach a claimed amount of dimeric acid and aliphatic dicarboxylic acid.

As a result, independent claim 16 and dependent claims 17-21, 23-27 and 29-30 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765